Name: 97/788/EC: Council Decision of 17 November 1997 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  means of agricultural production;  agricultural policy
 Date Published: 1997-11-25

 Avis juridique important|31997D078897/788/EC: Council Decision of 17 November 1997 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries Official Journal L 322 , 25/11/1997 P. 0039 - 0043COUNCIL DECISION of 17 November 1997 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries (97/788/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), and in particular Article 21 (1) (b) thereof,Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (2), and in particular Article 32 (1) (b) thereof,Having regard to the proposal from the Commission,Whereas, by Decision 92/420/EEC (3), the Council noted that the official checks on practices for the maintenance of varieties carried out in certain third countries afforded the same guarantees as those carried out by the Member States; whereas the said Decision expired on 30 June 1997;Whereas it appears that the abovementioned checks carried out in the third countries referred to in Decision 92/420/EEC, without prejudice to the fact that the former 'Czech and Slovak Federal Republic` was replaced by the 'Czech Republic` and the 'Slovak Republic`, continue to afford the same guarantees as those carried out by the Member States;Whereas, in the case of the Republic of Korea, covered by the abovementioned Decision, additional information has been requested; whereas additional information has also been requested from the Federal Republic of Yugoslavia;Whereas it is therefore appropriate, in the case of these countries, to grant a shorter period of equivalence to allow time for this information to be supplied and assessed;Whereas, in the case of certain countries, an examination of the conditions under which official checks on practices for the maintenance of varieties of additional species has shown that these checks afford the same guarantees as those carried out by the Member States;Whereas the equivalence granted to such countries should be extended to these additional species;Whereas it appears pointless to continue the equivalence granted in respect of the Republic of Bosnia-Herzegovina as no varieties of Communty interest are maintained there;Whereas this Decision in no way prevents Community findings on equivalence from being revoked or the extension of their period of validity being refused when the conditions on which they are based are not, or cease to be, satisfied; whereas, to this end, further practical information on seed of the varieties being maintained in the third country concerned should also be obtained when carrying out Community comparative tests;Whereas certain of the technical and administrative provisions in the Annex may be subject to frequent adjustment; whereas, in order to simplify the procedure which at present governs amendments to the Annex, recourse should be had to the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 The official checks on practices for the maintenance of varieties carried out in the countries by the authorities listed in the Annex for the species covered by the Directives listed therein and concerning the said countries shall afford the same guarantees as those carried out by the Member States.Article 2 The technical and administrative adjustments to be made to the Annex, with the exception of those concerning the first column of the table, shall be adopted in accordance with the procedure laid down in Article 23 of Directive 70/457/EEC and in Article 40 of Directive 70/458/EEC.Article 3 This Decision shall apply from 1 July 1997 to 30 June 1999 in the case of the Republic of Korea and the Federal Republic of Yugoslavia and from 1 July 1997 to 30 June 2002 in the case of the other third countries listed in the Annex.Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 November 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 225, 12. 10. 1970, p. 1. Directive as last amended by the 1994 Act of Accession.(2) OJ L 225, 12. 10. 1970, p. 7. Directive as last amended by Directive 96/72/EC (OJ L 304, 27. 11. 1996, p. 10).(3) OJ L 231, 13. 8. 1992, p. 22.ANNEX >TABLE>